190 S.W.3d 564 (2006)
Lydia EVERS, Appellant,
v.
KITOMER CORPORATION and Division of Employment Security, Respondent.
No. ED 86685.
Missouri Court of Appeals, Eastern District, Division Two.
May 2, 2006.
Lydia Evers, Fenton, pro se.
Larry R. Ruhmann, St. Louis, MO, for respondent DES.
Benjamin J. Sansone, St. Louis, MO, for respondent Kitomer.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Lydia Evers ("Evers") appeals from the decision of Labor and Industrial Relations Commission ("Commission"), after the Commission affirmed the decision of the Division of Employment Security denying Evers' petition for unemployment benefits following her termination for her employer, Kitomer Corporation.
We have thoroughly reviewed the record and Appellant's brief, and no error of law appears. Therefore, an opinion would *565 have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).